UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 3, 2013 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of registrant as specified in its charter) VIRGINIA 0-209 54-0135270 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 3 BASSETT, VIRGINIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 276/629-6000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On October 3, 2013 Bassett Furniture Industries issued a news release relating to, among other things, the third quarter financial results for the fiscal year ending November 30, 2013. A copy of the news release announcing this information is attached to this report as Exhibit 99. Item9.01. Financial Statements and Exhibits. Exhibit99 News release issued by Bassett Furniture Industries, Inc. on October 3, 2013. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BASSETT FURNITURE INDUSTRIES, INCORPORATED Date: October 3, 2013 By: /s/J. Michael Daniel J. Michael Daniel Title: Senior Vice President – Chief Financial Officer EXHIBIT INDEX Description Exhibit No. 99 News release issued by Bassett Furniture Industries on October 3, 2013.
